DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application should be submitted. 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recites the limitation "detecting the number of particles in the second solution". There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “particles” are solid material in addition to the gas and liquid materials recited in the claim. For the purposes of examination the “particles” will be interpreted as the “nanobubbles”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (WO 2010/134551 A1).

	In regard to claim 1, Tsuji et al. disclose a nanobubble [Page 4, Paragraph 4] manufacturing system [Fig 9], comprising [Page 9, last 4 Paragraphs] :


    PNG
    media_image1.png
    494
    896
    media_image1.png
    Greyscale
 a gas supply unit (2), supplying gas;
a gas-liquid mixing device (3), mixing the gas with liquid into a first solution; and
an external force applying means (32) comprising an ultrasonic oscillator, vibrating the first solution to produce a second solution having nanobubbles [Page 10, Paragraph 2].

	In regard to claim 2, Tsuji et al. disclose a gas such as carbon dioxide, nitrogen, oxygen, ozone, and argon as fine bubbles in the liquid [Page 12, Paragraph 2], wherein the liquid is preferably water [Page 3, Paragraph 9].



	In regard to claim 5, Tsuiji disclose a system further comprising:
a detector (e.g. SEM), detecting the number of particles (e.g. bubbles) in the second solution [Page 14, Paragraph 4]; and
a vacuum device [Page 14, Paragraph 3], removing the gas from the second solution into a sample to be detected; 
wherein, the number of residual particles of the sample to be detected is detected by the detector [Fig. 3].

	In regard to claim 6, the Tsuji reference discloses the nanobubble manufacturing system of claim 1. The intended use of the nanobubble system as a fertilizer manufacturing system is of no significance to the system (i.e. the statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). [See MPEP 2111.02].

	In regard to claim 7, Tsuji et al. disclose a nanobubble manufacturing method [Page 6, Paragraph 6], comprising: injecting gas into liquid to become a first solution[Page 6, Paragraph 6]; vibrating the first solution by ultrasonic waves [Page 10, Paragraph 2] to produce a second solution having nanobubbles [Page 10].

	In regard to claim 9, Tsuiji disclose a nanobubble manufacturing method comprising:
detecting the number of particles (e.g. bubbles) in the second solution detector using SEM [Page 14, Paragraph 4]; and


	In regard to claim 10, the Tsuji reference discloses the nanobubble manufacturing method of claim 7. The intended use of the produced nanobubbles is of no significance to the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (WO 2010/134551 A1).

	In regard to claim 8, Tsuji et al. disclose a gas such as carbon dioxide, nitrogen, oxygen, ozone, and argon as fine bubbles in the liquid [Page 12, Paragraph 2], wherein the liquid is preferably water [Page 3, Paragraph 9];
wherein injecting the gas into the liquid to become the first solution is don’t at pressures of up to 0.12 MPa (17.4 PSI) or more [Claim 6];
wherein the first solution is vibrating by ultrasonic waves at between 16 kHz and 2.4 GHz to generate nanobubbles.
While the Tsuji reference does not explicitly teach the time period under which the gas injection and ultrasonic vibration take place, it lies within the level of one of ordinary skill in the art to determine these time parameters. Tsuji disclose the nanobubbles can exist stably over a long period of time [Page 4, Paragraph 5]. The liquid into which the gas has been injected is pressurized by a pressure increase over time and a pressure decrease over time [Page 6, Paragraph 6]. The Tsuji reference discloses the pressurization to be a result effective variable by pressurizing the liquid a plurality of times while feeding the liquid [Page 7, Paragraph 7]. Therefore, one of skill in the art would have been motivated to choose a pressurizing time within the claimed range based on the liquid material input into the system and similarly in regard to ultrasonic vibration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yaniv; Zvi US-20190060223-A1
Zimmerman; William Bauer Jay US-20130092626-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 11, 2021